THER'PI'OKNEY              GENERAL
                              Q,P-XAS

PRICE  DANIEL
ATTORNEYGENeRAL




         Hon. W. J. Murray, Jr., Chairman
         Railroad Commission of Texas
         Austin, Texas            Opinion No. V-1053
                                        Res Valfdity of the Commls-
                                            slon'a order of February
                                            8, 1950, entered in Motor
                                            Carrfer Docket No. 3658,
                                            upon an applicationto
                                            divide certificateNo.
         Dear Commissioner:                 3079.
                   The questions presented In yaw recent let-
         ter relating to the validity of the Commission'sorder
         entered February 8, 1950, denying an applicationto
         divide common carrier motor carrier ceptiflcateNo.
         3079 have been carefully consldered.
                   A copy of the order In question was sub-
         mitted with your request, and under the facts you aska
                       "1. Is the Comml~siow~sorder of
                  February 8, 9950, entered fn Docket No.
                  3658, a valid order?
                       "2. Comfelerfngthe   _^terms
                                                  ..of^Cep-
                                                          ^
                  tfffcate No. 307g0 8s we&l a5 we commm-
                  sfon@s OPdePs   of 1940 upon whfch t;hfe
                  ceptfffcate is based, does the Railroad
                  Coarwfsafon  have legal authority to grant
                  the applicatfonof the receiver to divide
                  CertificateNo. 3079 and sell Its divided
                  portlons to Southern Pacific and to Santa
                  Fe, and to pant the applicationsof
                  Southern Pacfflc and Santa Fe to bu such
                  portions (Dockets A-1211 and A-l.212 T7
                  (See paragraph 2 of Comm%ssfonQ&s  order
                  dated FebPuaz=y8, 1950, for the .langPlage
                  of CertfffcateNo. 3079, dated July 2,
                  1940.)
Hon. W. J. Murray, Jr.,     page 2    (V-1053)


           “3. If lt be determined that the
     Railroad Commlsslon hae authority to grant
     the referenced application  a~ prayed for,
     then uhat terms and phraseology should be
     employed In the Commlsslon’e orders ac-
     complishing that purpose?
            “4.      I,f it be determined that the
     Commleslon has authority to grant the ref-
     erenced appllaatlons        a8 prayed for, then
     doea the Railroad Commission have any au-
     thorlty    in granting the applicationa        to
     impose any restrictions         (not presently    ex-
     isting In Certificate         No. 3079) upon that
     portlon of the certificate          granted to
     Southern Pacific,        or upon that portlon
     of the certificate        granted to Santa Fet
            ”. . . .

           “5. Would Airline Freight Lines,
     Ino., have the right to Interchange freight
     at Rosenberg under the aertlflcate  dated
     July 2, 19401”
           The question of the Commleslon~e authority
to divide an existing   certificate was before the Sup-
reme Court of Texas in B. & N.T. Motor Freight Lines
v. Johnson, 140 Texo 166 166 S W 26 78 (1942) . wrft-
ing for tse court* the l&e Chiif’Justlce     Alexander
announced that the Commlsslon hala authority to author-
ize the dlvlalon  of a route covered by a certlflcate
Into two or more parts and approve the sale of less than
the whole thereof and said8
             “Since the dlvlslon     of an exletlng
     certfflaate    into two parts fs, ln effeot,
     the equivalent of the granting of two new
     certificates,     and slnoe two short routes
     might not adequately serve the pub110 ln-
     tereste in the same manner aa one through
     route over the name territory,         it would
     BeepLthat in order to authorize the dlvi-
     slon of the existing      oertlftcate     into two
     parts and the sale of one of the parts           the
     Combdon,       after statutory notice to the
     pub110 and all interested        parties and a
.:   .




              pubB%c &ear%mg, ahaounld
                                     f%mt3that the ap-
              p,rovaBof the d9vfsloa of such certfflcate
              and sale of a pap& theaoeofwl%l not lmpafr
              tae serv%c@ %c the publfe."
                   From thfw hoMiii of th@ coot It Is clear to
         u&lthat the pawep of the C~~813fsslon
                                             to authoplze the
         dl?&t&m of a ee~t%fieate and approve the sale of por-
         %%om fAemoT %o d%ffe~a-& pu*ce8jtsae~speats upon a find-
         fng of fact &hat sueI-8
                               d%vfs%onnand safe "wfP1 not Impair
         the eer'vfee$0 me publfa."




                      sh,ee the ~omiseiom fo~~3 ,thatthe afm4f0n
         of %he ce~%%~%e%feand the sale of po2~tPonathersof
         wouna remilt    im a aeerea5e of eerv%ae with respect to
         cie~%a%inpof~ts on the lpoute%~~Bved and aw Increase
         as %o other, l-8fast   crux= op%m%onathat the Commlssfon fs
         wfthout power &O authoz?lee     t&e dltv%us%on
                                                      ax-xl
                                                          approve the
         sale 0P"pc~tioma of %be ce~%%8%ca%e%;cr     dffferewt pup-
         chasers0
                   Any en2a~gementof a~thog~ltywould have to be
         baeed on a heaping a82adete~m%nationepponthe question
Hon. W. J. Murray, Jr., page 4         (V-1053)


or   Issue   of convenlenoe   and necessity.   Sunse% Express
v. Gulf C; k S.F. Ry., 154 S.W.2d 860, m   (Tex. Clv.
App. 1941, error ref., w.0.a.).
              We   therefore answer your first question In
the afflmnatlve   and your second In the negative, and In
view OS our opinion In response to these questions,   we
do not deem it appropriateto answer your third and
fourth questions.
              While It Is undoubted that oommon carrier
motor carriera operating under    certifloatesof conven-
lenoe and necessity without restrlotlons have~the,rlght
to and do lnterahangefreight In dally operations,the
rule Is otherwise where a carrlerfs certificatecontains
restrlotlonsand llmlts the service that may be rendered.
           As we construe Certificate No. 3079, It Is
clearly one restricting the scope of operations that may
be conducted under It. It does not authorize the per-
formanoe of every act or servlae which m%ght ordinarily
be performed by a common carrier motor carrier operating
between the termlnl. Rosenberg Is not an unrestrioted
service point and the language of the cert%f%oatelndl-
oates no purpoae on the part of the Commission to au-
thorlse the Interchangeof tie%ght at that point. The
oontrars aDpears from the llm1ted acope of author%ts
evldenoed a$ the cart%
C. deS.F. RyaI,supPa;
          1% follows that our m-tswe~ to yaw f%Pth quea-
tlon Is a negative one,



            The order of the Ra%l.rwC.Comfs-
       slon of Febmary 8, 1950, enter& %n
       Docket No. 3658, Is a va$%d order and the
       Commlsslon %a without authority to authop-
       lee dfvfslon of”the ceptfffcate, H. & N.
       T, Motor Freight Lfnes vI Johnson,7
Tex. 166 166 S W 2d 7U \m)-Riller      v.
       m,     161 S,W.;d’501 (Tex, C%i. A    1944,
       error ref, n.p.e.). Common car~le~p~otor
       carrier aertfffcateNo. 3079 does not au-
       thorise lnterohangeof freight at Rosenberg.
-’   -




         Hon. W. J. Murray, Jr., page 5   (V-1053)


             Sunset Express v. Gulf C. & S.F. Ry.,
             154 S W 2d 860 862 (Tex. Clv. App.
             1941,'eLor rei. w.0.m.).
                                          Very truly youra
         APPROVED:
                                            PRICE DANIEL
         Charles D. Mathews               Attorney Qeneral
         Executive Assistant
         Price Daniel                     BYkd             J d-&CL -.
         Attorney General                    Everett Hutchinson

         EHrdb